As filed with the Securities and Exchange Commission on June 2, 2010 Registration No. (333-165183) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/AMENDMENT #2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DYNAMIC HYDROCARBONS LTD. (Exact name of registrant as specified in its charter) Nevada 27-1838379 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S.Employer Identification No.) 7001 Winterberry Drive, Austin, Texas 78750 (512) 289-2489 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Paracorp Incorporated 318 N. Carson St., #208, Carson City, Nevada89701 (888) 972-7273 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies of Communications to: Peter J. Gennuso, Esq. Gersten Savage LLP 600 Lexington Avenue, 9th Floor, New York, NY 10022 Facsimile: (212) 980-5192 Approximate date of commencement of proposed sale to the public -As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Common Stock, par value $0.001 There is no current market for the securities and the price at which the Shares are being offered has been arbitrarily determined by the Company and used for the purpose of computing the amount of the registration fee in accordance with Rule 457 under the Securities Act of 1933, as amended. This Registration Statement shall also cover any additional shares of our common stock which may become issuable by reason of any stock dividend, stock split, recapitalization or other similar adjustments. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the U.S. Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information contained in this prospectus is not complete and may be changed.A registration statement relating to these securities has been filed with the Securities and Exchange Commission and these securities may not be sold until that registration statement becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to Completion, Dated:June 2, 2010 Dynamic Hydrocarbons Ltd. Up to 10,000,000 Shares of Common Stock at $0.01 per share This Prospectus relates to the offer and sale of up to 10,000,000 shares of common stock, $0.001 par value (“Common Shares”) by Dynamic Hydrocarbons Ltd., a Nevada company (“we”, “us”, “our”, “Company” or similar terms). This Offering will be conducted on a best efforts basis for up to ninety (90) days following the date of this Prospectus at a fixed price of $0.01 per Common Share. Our Board of Directors, may, at its discretion, elect to extend the Offering for up to an additional ninety (90) days if all the shares have not been sold. There is no requirement to sell any specific number or dollar amount of securities, but we will use our best efforts to sell the securities offered.We will not return any funds raised from investors in the event that we do not sell all of the securities being offered or if the funds raised are insufficient for the purposes set forth herein.There can be no assurance that we will sell all or any of the shares being offered.If we are unable to sell all of the shares, our ability to implement the business plan as identified in this Prospectus may be materially and adversely affected as is further identified in this cover page and under the “USE OF PROCEEDS” section commencing on Page 14. Dynamic Hydrocarbons Ltd. will issue a news release upon the closing of this Offering. There is no arrangement to place the proceeds from this Offering in an escrow, trust or similar account.Nevada law does not require that funds raised pursuant to the sale of securities be placed into an escrow account.Any funds raised from this Offering will be immediately available to us for our use. We are not using an underwriter for this Offering; we intend to offer the Common Shares through our officer and director. Our common stock is presently not listed on any national securities exchange or the Nasdaq Stock Market. There are no cash or property interests that will be paid as compensation in connection with the Offering, including, but not limited to, underwriting discounts and/or commissions. If the Company is not successful in raising the entire $100,000, our business plan may be materially and adversely affected. More particularly, should we only be able to sell 25% of the shares under this Offering, we will not have sufficient funds to pay for the Geological Evaluation, which is integral to our business plan, as this secures our 4.75% interest, nor will we have any working capital available for operations. Should we only be able to sell 50% of the shares under this Offering, we will have sufficient capital to pay for the $20,000 Geological Evaluation; however we will be left with insufficient working capital for use beyond the first three (3) months following the Offering.If we are only able to sell 75% of the shares under the Offering, we will generally proceed with the business plan as outlined herein although we will have less working capital available for general operations.This may lead to a requirement for us to raise additional funds, up to $25,000, through shareholder loans or the sale of our common stock. If we are not successful in doing so, we believe that we will still be able to proceed according to our plan, however unless we can delay our outstanding shareholder loan or accrue our payment of $1,500 to our sole officer and director, our funds will be limited which will limit our operations. If we are unable to sell all the shares under the Offering, we will need to raise the shortfall of funds in some other manner that we have not yet identified in order to fulfill the initial stages of our business plan, and in order to have sufficient working capital for our first year of operations. There can be no assurance that we would be able to raise the required funds.Please also refer to the “USE OF PROCEEDS” section commencing on Page 14 for additional information in regards to our not being successful in raising the entire $100,000 under this Offering. Should the Company be successful in selling the 10,000,000 shares, it will have received $100,000 in gross proceeds, of which $14,000 is required for payment towards the remaining costs of the Offering including legal and accounting costs, and $9,250 will repay an advance from a related party shareholder.The minimum amount of net proceeds available to finance the Company’s first oil and gas program is $20,000, of which 100% is to be allocated towards the initial Geological Evaluation required to be completed to earn our working interest.The remaining amount of $56,750 will be available for general working capital for the fiscal year from which $1,500 a month will be allocated for a payment to our sole officer and director and we may expend a portion of those funds for additional exploration work on the property if warranted. Should additional exploration or development work be undertaken, the Company will be required to participate in costs on a percentage basis commensurate with its then earned interest of 4.75%, and will earn a comparable percentage of net revenues from production activities should commercial operations be undertaken in the future.We are not currently undertaking any exploration or drilling programs on our oil and gas lease, therefore there will be no other parties participating in our first program. We will pay 100% of the costs of the Geological Evaluation.Should we determine upon finalization of that report to undertake a drilling program on the leases then we would be required to notice the other companies which hold an interest in the oil and gas leases. It cannot be known at this time if the Geological Evaluation will indicate any exploration targets or recommend that we undertake any drilling activities on the leases. Whether or not we are successful in selling all the shares under this Offering, we will be required to raise additional funds in the future in order to fully implement our business plan as the initial funding under this Offering will only allow us to complete the Geological Evaluation and have working capital for maintaining the Company’s regulatory filings. The Geological Evaluation will only serve to assist in identifying if further additional exploration work is worthwhile.If such additional work is determined not to be necessary, then our sole asset, the 4.75% interest, will almost certainly have no value, and we would need to identify and acquire alternative assets, which will most likely require additional financing.If the Geological Evaluation does suggest additional exploration work is warranted, then substantial additional expenditures may be required by us and our working interest partners to reach a point where revenue could be generated from producing wells, assuming that viable reserves were identified and were found to be economic to produce.We have not yet identified any potential sources for such additional funds, and there is no assurance of our being able to raise additional funds on commercially reasonable terms if we do. The Company is considered to be in unsound financial condition. Persons should not invest unless they can afford to lose their entire investment.Before purchasing any of the Common Shares covered by this Prospectus, carefully read and consider the risk factors included in the section entitled “RISK FACTORS” beginning on Page 7. These securities involve a high degree of risk, and prospective purchasers should be prepared to sustain the loss of their entire investment. There is currently no public trading market for the securities. Neither the United States Securities and Exchange Commission (“SEC”), nor any state securities commission, has approved or disapproved of these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2010 TABLE OF CONTENTS Definitions 3 Prospectus Summary 5 Risk Factors 7 Forward Looking Statements 14 Use of Proceeds 14 Determination of Offering Price 15 Dilution 16 Selling Security Holders 17 Plan of Distribution 17 Description of Securities to be Registered 18 Interests of Named Experts and Counsel 19 Information with Respect to the Registrant 19 Material Changes 36 Incorporation of Certain Information by Reference 36 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 36 Other Expenses of Issuance and Distribution 37 Indemnification of Directors and Officers 37 Recent Sales of Unregistered Securities 38 Exhibits and Financial Statement Schedules 39 Undertakings 40 Signatures 42 i Dealer Prospectus Delivery Obligation Securities offered through this prospectus will not be sold through dealers, but will be sold on a direct participation basis only. Definitions The definitions set forth below shall apply to the indicated terms as used in this Prospectus. Belly River Formation:The Belly River Formation is a stratigraphical unit of Late Cretaceous age in the Western Canadian Sedimentary Basin.It takes the name from the Belly River, a tributary of the Oldman River in southern Alberta, and was first described in outcrop on the banks of the Oldman River(at the time considered part of the Belly River) and Bow River by George Mercer Dawson in 1883.The Belly River Formation is composed of very fine grained sandstone with coarse grained beds and minor bentonite, coal, green shale and concretionary beds.The Belly River underlies most of the Alberta plains. It can be traced eastward into central and southern Saskatchewan and southward into northern Montana. Oil production in the Belly River sandstone is generally restricted to west central Alberta, while gas can be found throughout much of the areal occurrence of the formation. CAPL: The Canadian Association of Petroleum Landmen.CAPL is a professional organization for people involved in all aspects of petroleum land management.The CAPL membership includes individuals responsible for the acquisition, administration and disposition of mineral and/or surface rights for petroleum exploration and production companies, as well as related service and financial companies in the energy industry. Crown Royalties:In Canada, by virtue of an Act or an agreement made between the Lieutenant-Governor in Council and a person or corporation or a Crown grant, lease, licence, concession or other arrangement there is or has been reserved to the Crown a royalty or payment in the nature of a royalty or percentage upon the value, whether gross or net, of the profits, derived from minerals, timber, power or other produce or thing or commercial operation, all of which are in this Act referred to as royalty, it shall be considered to be a term of the Act, agreement, grant, lease, licence, concession or other arrangement unless otherwise expressly stated that the mineral, timber, power or other product or thing shall be disposed of at or about the current commercial market value.The sales shall be made and the operations carried on upon ordinary and reasonable commercial terms and conditions so as to give to the Crown the royalty that is fair under the circumstances.Where the royalty is upon net profits or returns or values, the charges deducted from the gross in order to arrive at the net profits shall be fair and reasonable and according to commercial practice. Where a royalty arises out of land, minerals, timber or water power it shall be considered to attach to and run with the land, minerals, timber or water power in the hands of every person or corporation to whom it is conveyed or by other means comes. A person or corporation receiving the profits is liable to pay and shall pay the royalty arising during his or her ownership or operation but where an enterprise is divided into parts by way of conveyance or otherwise, the arbitrators appointed as provided in this Act shall apportion the royalty amongst the owners or operators. Drill Stem Test: A procedure for testing the surrounding geological formation through the drill pipe. Farmee: The party that acquires the rights to drill and earn an assignment of the leasehold interest, receiving a farm-in. Farmor: The party that assigns the rights to a Farmee. Farm-in or farm-out: An agreement whereunder the owner of a working interest in an oil and natural gas lease assigns the working interest or a portion thereof to another party who desires to drill on the leased acreage.Generally, the Farmee is required to drill one or more wells in order to earn its interest in the acreage, or to undertake certain expenditures related to the acreage.The Farmor usually retains a royalty and/or reversionary interest in the lease.The interest received by assignee Farmee is a “farm-in” while the interest transferred by the Farmor is a “farm-out.” Operator: The person or company, either proprietor or lessee, that actually operates a well or lease.The Operator is generally the oil or gas company that engages the drilling, service, and general working contractors, and assumes on behalf of the joint parties, governmental obligations. Pekisko Formation:The Pekisko Formation consists of medium to coarsely crystalline crinoidal limestone in beds as much as 15 meters thick interbedded with finely crystalline, dark grey to brownish grey, argillaceous dolomitic limestone with dark green chert nodules. It grades eastward to a light yellowish brown, coarse grained, bioclastic, chalky limestone, with dark shale and siltstone, and northward into dark grey shales. 3 Petroleum and Natural Gas Lease Agreement (“PNG Lease”).The word terms in Canada generally refer to Government or Crown controlled rights to the minerals.The length of time granted to the party or parties of a PNG Lease in Alberta, Canada, is five years, unless a party or the parties to the lease, drill a well to “hold” the lease indefinitely.If no drilling occurs within the five year period, the parties to the PNG Lease forfeit their rights back to the Crown. Porosity: The percentage of pore volume or void space, or that volume within rock that can contain fluids.Porosity can be a relic of deposition (primary porosity, such as space between grains that were not compacted together completely) or can develop through alteration of the rock (secondary porosity, such as when feldspar grains or fossils are preferentially dissolved from sandstones).Effective porosity is the interconnected pore volume in a rock that contributes to fluid flow in a reservoir.It excludes isolated pores.Total porosity is the total void space in the rock whether or not it contributes to fluid flow.Thus, effective porosity is typically less than total porosity. Reservoir: A subsurface body of rock having sufficient porosity and permeability to store and transmit fluids.Sedimentary rocks are the most common reservoir rocks because they have more porosity than most igneous and metamorphic rocks and form under temperature conditions at which hydrocarbons can be preserved.A reservoir is a critical component of a complete petroleum system. Sour Gas: The general term for those gases that are acidic either alone or when associated with water.Two sour gases associated with oil and gas drilling and production are hydrogen sulfide, H2S, and carbon dioxide, CO2.Sulfur oxides and nitrogen oxides, generated by oxidation of certain sulfur- or nitrogen-bearing materials, are also in this category but not found in the anaerobic conditions of the subsurface.Sour gas releases may impact on the environment and be the subject of the ability of a well to produce. Strata: In geology and related fields, a stratum (plural: strata) is a layer of rock or soil with internally consistent characteristics that distinguishes it from contiguous layers.Each layer is generally one of a number of parallel layers that lie one upon another, laid down by natural forces.They may extend over hundreds of thousands of square kilometers of the Earth’s surface.Strata are typically seen as bands of different colored or differently structured material exposed in cliffs, road cuts, quarries, and river banks.Individual bands may vary in thickness from a few millimeters to a kilometer or more.Each band represents a specific mode of deposition - river silt, beach sand, coal swamp, sand dune, lava bed, etc. Geologists study rock strata and categorize them by the material in the beds. Each distinct layer is usually assigned to a “formation” name usually based on a town, river, mountain, or region where the formation is exposed and available for study. Undeveloped acreage: A lease acreage on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and natural gas regardless of whether such acreage contains proved reserves. Working Interest or WI: The operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and a share of production. 4 PROSPECTUS SUMMARY The following summary is qualified in its entirety by the more detailed information and the financial statements and notes thereto appearing elsewhere in this Prospectus. Prospective investors should consider carefully the information discussed under “RISK FACTORS” and “USE OF PROCEEDS” sections, commencing on Page 7 and Page 14, respectively. An investment in our securities presents substantial risks, and you could lose all or substantially all of your investment. We are a natural resource exploration stage company and anticipate acquiring, exploring, and if warranted and feasible, developing natural resource assets. We have elected to make this public offering of securities to raise the funds that are necessary to commence the expansion of our present operations.Our decision to finance our expanded operations through this Offering is based on a presumption that we will be more successful by offering securities under an effective registration statement than through a private offering of equity or through debt financing.Following the effective date of this registration statement on Form S-1, in which this Prospectus is included, we intend to have an application filed on our behalf by a market maker for approval of our common stock for quotation on the Over-the-Counter Bulletin Board (“OTC-BB”) quotation system.No assurance can be made, however that we will be able to locate a market maker to submit such application or that such application will be approved. The Company’s initial natural resource asset is a farm-out agreement we entered into with Stone Canyon Resources Inc., (“Stone Canyon”) on December 15, 2009 (“Farm-out Agreement”), whereby we have the right to earn 50% of Stone Canyon’s 9.5% working interest in an Alberta, Canada Crown PNG Lease ( the “Lease”), resulting in our having a 4.75% interest in the Lease.The Lease comprises approximately 320 acres of land with specified petroleum and natural gas exploitation rights.Under the terms of the Farm-out Agreement, we are required to pay a $5,000 initial fee and produce a geological evaluation and analysis report (“Geological Evaluation”).To date, we have paid the initial fee, and we plan to undertake the Geological Evaluation should we be successful in selling a sufficient number of shares under this Offering to permitus to do so, as is further detailed in the “USE OF PROCEEDS” section commencing on Page 14. There can be no assurance that we will sell all or any of the shares being offered, and if we are unable to sell all of the shares, our ability to implement the business plan as identified in this Prospectus may be materially and adversely affected. Following is a brief summary of this Offering: Securities being offered: 10,000,000 shares of common stock, par value $0.001 Offering price per share: Offering period: The shares are being offered for a period not to exceed 90 days from the effectiveness of this Prospectus, unless extended by our Board of Directors for an additional 90 days. Net proceeds to us: $100,000, based on the maximum 10,000,000 shares being sold. There is no assurance that we will be successful in selling this entire amount.Furthermore, there is no minimum amount of shares that may be sold under this Offering, and we have no intention to return any stock sales proceeds to investors should we sell lesser amounts than the maximum, even if the amounts raised are not sufficient to undertake our business plan as outlined in this Prospectus.For further information on the Use of Proceeds, please refer to that section commencing on Page 14. Use of proceeds: We anticipate raising a total of $100,000 under this Offering. Should we be successful in doing so, we plan to expend $20,000 from the proceeds of this Offering on our proposed business plan to fund a Geological Evaluation on the oil and gas assets as required under our farm-in agreement.We will expend a total of $29,500 towards for the costs of preparation of this Registration Statement, including legal and accounting, of which $15,500 has been paid from working capital raised. We have a total of $14,000 to be paid from the proceeds of the Offering.The remaining funds raised from this Offering, which will total $66,000 will be used to pay down the related party loan in the amount of $9,250 and for general working capital, which shall include office and administration expenses, monthly payments of $1,500 to our sole officer and director, transfer agent fees, blue sky fees, and filing fees and further exploration fees on our oil and gas assets as required. 5 Use of proceeds (continued): If we are unsuccessful in raising the maximum amounts under this Offering our ability to implement the business plan as identified in this Prospectus may be materially and adversely affected. Refer to “USE OF PROCEEDS” section commencing on Page 14 for additional information. Number of shares outstanding before the Offering: Number of shares outstanding after the Offering if all the shares are sold: Reporting Currency.Although our financial statements are reported in U.S. Dollars and are prepared according to U.S. GAAP, certain of our business operations may be conducted in Canadian dollars.We provide the following summary regarding historical exchange rates between these currencies. For such purposes, the exchange rate means the noon buying rate for a United States dollar from the Bank of Canada (the "Noon Buying Rate").These translations should not be construed as representations that the Canadian dollar amounts actually represent such U.S. dollar amounts or that Canadian dollars could be converted into U.S. dollars at the rate indicated or at any other rate.As we were recently incorporated in the State of Nevada on December 9, 2009, the following is a table of the monthly average Noon Buying Rates for the five months of December 2009 through April 2010. December 2009 January 2010 February 2010 March 2010 April 2010 Average for period On May 28, 2010, the Noon Buying Rate in effect for a Canadian dollar exchanged for a United States dollar was Cdn $0.9525. Our principal executive offices are located at 7001 Winterberry Drive, Austin, Texas 78750. Our telephone number is (512) 289-2489. 6 RISK FACTORS An investment in our securities should be considered highly speculative due to various factors, including the nature of our business and the present stage of our development. An investment in our securities should only be undertaken by persons who have sufficient financial resources to afford the total loss of their investment. In addition to the usual risks associated with investment in a business, you should carefully consider the following known material risk factors and all other information contained in this Prospectus before deciding to invest in our Common Shares. If any of the following risks occur, our business, financial condition and results of operations could be materially and adversely affected. Additional risks and uncertainties we do not presently know or that we currently deem immaterial may also impair our business, financial condition or operating results. Risks Relating to our Business Our independent auditors’ report states that there is a substantial doubt that we will be able to continue as a going concern. Our independent auditors, De Joya Griffith & Company, LLC, state in their audit report dated February 18, 2010, and included with this prospectus, that since we are a development stage company, have no established source of revenue and are dependent on our ability to raise capital from stockholders or other sources to sustain operations, there is a substantial doubt that we will be able to continue as a going concern. We have limited operating history and have earned no revenues to date. We have limited operating history and no revenues. We expect to incur losses in the foreseeable future due to significant costs associated with our business development, including costs associated with our operations. There can be no assurance that we will be able to successfully implement our business plan, or that our operations will ever generate sufficient revenues to fund our continuing operations or that we will ever generate positive cash flow from our operations. Further, we can give no assurance that we will attain or thereafter sustain profitability in any future period. Since our resources are very limited and will remain limited even if we are successful in raising all of the funds under this Offering, and we may not generate any revenues in the near future, unless we can raise additional equity or debt financing or generate revenues, we may have to cease operations. We have not yet fulfilled our obligations relating to the acquisition of our working interest in the Lease. We are obligated to expend such funds as may be needed to complete a Geological Evaluation to evaluate the hydrocarbon potential of the lease prior to earning our 4.75% working interest.We have estimated the costs of such evaluation to be approximately $20,000 for the purpose of this Offering.If we fail to raise sufficient funds under this Offering we could lose our potential working interest and you could lose a portion or all of your invested funds. Because there is no minimum share sale requirement, it is possible that we will fail to adequately fund our operations even if we raise some funds from this Offering. This Offering is not subject to any minimum share sale requirement.Consequently, the early investor is not assured of any other, later shares being sold.You may be the only purchaser.If we fail to sell the entire Offering or just a portion of the Offering, we may never be able to adequately fund operations and your investment could be lost. As a specific example, if we were to be successful in only selling 25% of our shares, resulting in gross and net proceeds of $25,000, our planned allocation of these proceeds is $14,000 to pay for the remaining costs of the Offering and accounting, $9,250 to repay a shareholder loan to Mr. Petrucci, our sole director and officer, and $1,750 for working capital.In such a circumstance, we would likely have to cease operations until we were able to raise additional capital.Furthermore, we would not have been able to pay the $20,000 for the Geological Valuation which secures our 4.75% interest; an integral element of our business plan. Please refer to the “USE OF PROCEEDS” section commencing on Page 14 for additional information on and risks associated with different levels of success in our funding efforts. 7 Failure to secure additional financing may affect our ability to survive. We will require additional financing in addition to the funds we hope to raise from the sale of shares offered under this Prospectus in order to have the potential for profitable operations in the future.Such financing may not be forthcoming, and potential sources have not yet been identified.Even if additional financing is available, it may not be available on terms we find favorable.Failure to secure required additional financing may have a very serious effect on our ability to survive. Our sole officer and director has no experience in the oil and natural gas industry, which may limit the success of our business. Mr. Ronald Petrucci, our sole Officer and Director, does not have any experience in the oil and gas industry. Although we believe that Mr. Petrucci has significant management, financial and organizational skills, Mr. Petrucci lacks specific experience in starting or operating an oil and gas company.In order to be successful in this industry, a great deal of specialized knowledge is required.As Mr. Petrucci presently lacks this knowledge, we will be reliant upon outside consultants in the short and medium term.Over time, should we be successful in progressing our business plan, we will also be required to hire additional employees with specific industry expertise, or to find a suitable partner with the requisite expertise.There is substantial competition for such consulting and in-house expertise, and we may have difficulty obtaining and retaining such individuals, particularly if we are operating on a constrained budget.These factors will together potentially limit our chances of future success. Our sole officer and director has no experience in marketing oil and natural gas, and thus our ability to market our production, should we ever achieve production, is uncertain. Mr. Ronald Petrucci, our sole Officer and Director, does not have any experience in the marketing of oil and gas products. If we pursue development of our current oil and gas prospect, or future potential prospects, without an experienced partner, we will have to establish markets ourselves for any oil and natural gas we do produce and we will also have to market our oil and natural gas to prospective buyers.We have no direct experience in the marketing of oil and natural gas, and are therefore unfamiliar with how to address the unique aspects of this market. These factors can include the grade of oil that we may produce, our ability to acquire space on pipelines which deliver oil and gas to commercial markets, the effect of deliverability uncertainties related to the proximity of our reserves to pipelines and processing facilities, and factors relating to price, taxes, royalties, land tenure, allowable production, and the export of oil and natural gas.We would need to acquire additional expertise, either though further hiring or the engagement of consultants, to assist in our marketing, however we have no assurance of being able to hire such individuals or firms, or that we will have sufficient funds to do so. Inability of our sole officer and director to devote sufficient time to our operations may limit our success. Presently, our sole officer and director allocates only a portion of his time, which is currently approximately 1 day per week, to the operation of our business.Should our business develop faster than anticipated, he may not be able to devote sufficient time to our operations to ensure that we continue as a going concern.Even if this lack of sufficient time of our management is not fatal to our existence, it may result in our limited growth and success. We may be unable to achieve favorable rates of return on our properties. The oil and natural gas industry is highly competitive.Many companies and individuals are engaged in the business of acquiring interests in and developing oil and natural gas properties and the industry is not dominated by any single competitor or a small number of competitors.We will compete with numerous industry participants for the acquisition of land and rights to prospects, and for the equipment and labor required to drill and develop those prospects.Many, if not most, of these competitors have financial, technical and other resources substantially in excess of those available to us.These competitive disadvantages could adversely affect our ability to participate in projects with favorable rates of return. 8 We may be unable to effectively manage our planned growth, which could have a material adverse effect on our business. Our success will depend upon the expansion of our business.Expansion will place a significant strain on our financial, management and other resources, and will require us, among other things, to change, expand and improve our operating, managerial and financial systems and controls and improve coordination between our various corporate functions.We presently have no full-time employees or management personnel. We presently have a small, presently unsecured, working interest in an oil and gas drilling prospect in the Province of Alberta, Canada.In the future, with sufficient capital, we intend to acquire further properties which are expected to be development or exploration properties.We may rely on outside operators for their operations.Should we begin operating our own oil and gas properties we will be forced to hire either field contractors or our own field staff and management personnel to oversee the field operations. Our inability to effectively manage our growth, including the failure of any new personnel we hire to achieve anticipated performance levels, would have a material adverse effect on our business, financial condition and results of operations. Our principal stockholders, including our sole officer and director own a controlling interest in our voting stock and investors will not have any voice in our management, which could result in decisions adverse to our general stockholders. Subsequent to the fully-subscribed offering under this Prospectus, our principal stockholder and our sole officer and director, in the aggregate, will beneficially own approximately or have the right to vote approximately 55.6% of our outstanding Common Shares. As a result, these stockholders, acting together, will have the ability to control substantially all matters submitted to our stockholders for approval including: - election of our board of directors; - removal of any of our directors; - amendment of our Articles of Incorporation or By-laws; and - adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination involving us. As a result of their ownership and positions, our director and executive officer and our principal stockholder collectively are able to influence all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions. Should he choose to vote independently, our principal stockholder will control any matters related to the Company as he has the right to vote approximately 55% of our outstanding Common Shares.In addition, sales of significant amounts of shares held by our principal stockholder, or the prospect of these sales, could adversely affect the market price of our Common Shares Stock ownership of our principal stockholder may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. We may not have access to all of the supplies and materials we need to begin exploration which could cause us to delay or suspend operations. Competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies and certain equipment such as drilling rigs, service rigs, and excavators that we might need to conduct exploration. We have not attempted to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials after this offering is complete. If we cannot find the products, equipment and materials we need, we will have to suspend our exploration plans until we do find the products, equipment and materials we need. 9 We are an exploration stage company, and there is no assurance that a commercially viable “reserve” exists in the property on which we have the Lease. We are an exploration stage company and cannot make any assurance that a commercially viable “reserve,” exists on our Lease. Therefore, determination of the existence of a reserve will depend on appropriate and sufficient exploration work and the evaluation of legal, economic and environmental factors. If we fail to find a commercially viable reserve on the Lease, our financial condition and results of operations will be materially adversely affected. Risks Relating to our Common Shares and the Trading Market We may, in the future, issue additional Common Shares which would reduce investors’ percent of ownership and may dilute our share value. Our Articles of Incorporation authorize the issuance of 75,000,000 Common Shares with par value of $0.001. The future issuance of our authorized Common Shares may result in substantial dilution in the percentage of our Common Shares held by our then existing stockholders. We may value any Common Shares issued in the future on an arbitrary basis. The issuance of Common Shares for future services or acquisitions or other corporate actions may have the effect of diluting the value of the Common Shares held by our investors, and might have an adverse effect on any trading market for our Common Shares. Because of the early stage of development and the nature of our business, our securities are considered highly speculative. Our securities must be considered highly speculative, generally because of the nature of our business and the early stage of its development. We are engaged in the business of exploring and, if warranted and feasible, developing natural resource properties. Our Lease is in the exploration stage only, requires additional expenditure to be secured, and is without known reserves of natural resources. Accordingly, we have not generated any revenues nor have we realized a profit from our operations to date, and there is little likelihood that we will generate any revenues or realize any profits in the short to medium term. Any profitability in the future from our business will be dependent upon locating and developing economic reserves of natural resources, which itself is subject to numerous risk factors as set forth herein. Since we have not generated any revenues, we will have to raise additional monies through the sale of our equity securities or debt in order to continue our business operations. There is no current trading market for our securities and if a trading market does not develop, purchasers of our securities may have difficulty selling their shares. There is currently no established public trading market for our securities and an active trading market in our securities may not develop or, if developed, may not be sustained. We intend to apply for admission to quotation of our securities on the OTC Bulletin Board. If for any reason our Common Shares are not quoted on the OTC Bulletin Board or a public trading market does not otherwise develop, purchasers of the Common Shares may have difficulty selling their shares should they desire to do so. No market makers have committed to becoming market makers for our Common Shares and it may be that none will do so. 10 Our Common Shares are not currently marketable. Should we be successful in having our common stock quoted on the Over the Counter Bulletin Board (“OTC-BB”) you will be subject to the “Penny Stock” Rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock.These rules may affect your ability to resell your shares. Our stock currently is not traded on any stock exchange or quoted on any stock quotation system. We intend to file an application for quotation on the OTC-BB upon completing this Offering.There can be no assurance we will be successful in our application, however, should we receive approval for quotation on the OTC-BB the SEC has adopted regulations that generally define a "penny stock" to be any equity security other than a security excluded from such definition by Rule 3a51-1 under the Securities Exchange Act of 1934, as amended. For the purposes relevant to our Company, it is any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. It is anticipated that our Common Shares will be regarded as a “penny stock”, since our shares are not listed on a national stock exchange or quoted on the NASDAQ Market within the United States, to the extent the market price for our shares is less than$5.00 per share. The penny stock rules require a broker-dealer to deliver a standardized risk disclosure document prepared by the SEC, to provide the customer with additional information including current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, monthly account statements showing the market value of each penny stock held in the customer's account, and to make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. To the extent these requirements may be applicable they will reduce the level of trading activity in the secondary market for the Common Shares and may severely and adversely affect the ability of broker-dealers to sell the Common Shares. United States securities laws may limit secondary trading, which may restrict the states in which and conditions under which you can sell the shares offered by this Prospectus. Secondary trading in Common Shares sold in this Offering will not be possible in any state in the U.S. unless and until the Common Shares are qualified for sale under the applicable securities laws of the state or there is confirmation that an exemption, such as listing in certain recognized securities manuals, is available for secondary trading in such state. There can be no assurance that we will be successful in registering or qualifying the Common Shares for secondary trading, or identifying an available exemption for secondary trading in our Common Shares in every state. If we fail to register or qualify, or to obtain or verify an exemption for the secondary trading of, the Common Shares in any particular state, the Common Shares could not be offered or sold to, or purchased by, a resident of that state. In the event that a significant number of states refuse to permit secondary trading in our Common Shares, the market for the Common Shares could be adversely affected. We have not and do not intend to pay any cash dividends on our Common Shares, and consequently our stockholders will not be able to receive a return on their shares unless they sell them. We intend to retain any future earnings to finance the development and expansion of our business. We have not, and do not, anticipate paying any cash dividends on our Common Shares in the foreseeable future. Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless they sell them. We may, in the future, issue additional Common Shares which would reduce investors’ percentage ownership and may dilute the value of our shares. Our Articles of Incorporation authorize the issuance of 75,000,000 Common Shares with $0.001 par value. There are no other classes of securities authorized. We may value any securities issued in the future on an arbitrary basis. The issuance of additional securities for future services or acquisitions or other corporate actions may also have the effect of diluting the value of the shares held by our investors and might have an adverse effect on the trading market for our Common Shares. 11 Risks Relating to Business in the Oil and Gas Sector Hydrocarbon exploration is highly speculative in nature and there can be no certainty of successful development of profitable commercial operations. The exploration and the development of oil and gas properties involve significant risks which even a combination of careful evaluation, experience and knowledge may not eliminate. While the discovery of a commercially viable reservoir may result in substantial rewards, few properties which are explored are ultimately developed into producing properties. Substantial expenses may be incurred to locate and establish hydrocarbon reserves, to establish processing facilities at a particular site and to establish delivery mechanisms for any produced resource. Whether a hydrocarbon discovery will be commercially viable depends on a number of factors, some of which are: the particular attributes of the reservoir, such as size, porosity, permeability, water cut, proximity to infrastructure; hydrocarbon prices which are highly cyclical; drilling and other related costs which appear to be rising; and government regulations, including regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of hydrocarbon and environmental protection. The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in a company not receiving an adequate return on invested capital and, in fact, may cause a business to fail, including ours. Oil and gas exploration operations generally involve a high degree of risk. Oil and gas exploration operations are subject to all the hazards and risks normally encountered in the exploration, development and production of hydrocarbon, including unusual and unexpected geological formations, seismic activity, cave-ins, flooding and other conditions involved in the drilling and removal of material, any of which could result in damage to, or destruction of, well bores, damage to life or property, environmental damage and possible legal liability. Oil and gas operations could also experience periodic interruptions due to bad or hazardous weather conditions and other acts of God. Oil and gas operations are subject to hazards such as equipment failure which may result in environmental pollution and consequent liability. If any of these risks and hazards adversely affect our oil and gas operations or our exploration activities, they may: (i) increase the cost of exploration to a point where it is no longer economically feasible to continue operations; (ii) require us to write down the carrying value of our working interest in the Lease; (iii) cause delays or a stoppage in the exploration of hydrocarbon; (iv) result in damage to or destruction of processing facilities; and (v) result in personal injury or death or legal liability. Any or all of these adverse consequences may have a material adverse effect on our financial condition, results of operations, and future cash flows. Damage to the environment could also result from our operations. If our business is involved in one or more of these hazards, we may be subject to claims of a significant size which could force us to cease our operations. Hydrocarbon resource exploration, production and related operations are subject to extensive rules and regulations of federal, provincial, state and local agencies. Failure to comply with these rules and regulations can result in substantial penalties. Our cost of doing business may be affected by the regulatory burden on the hydrocarbon industry. Although we intend to substantially comply with all applicable laws and regulations, because these rules and regulations frequently are amended or interpreted, we cannot predict the future cost or impact of complying with these laws. Environmental enforcement efforts with respect to oil and gas operations have increased over the years, and it is possible that regulations could expand and have a greater impact on future exploration operations. Although we intend to comply with all legislation and/or actions of local, provincial, state and federal governments, non-compliance with applicable regulatory requirements could subject us to penalties, fines and regulatory actions, the costs of which could harm our results of operations. We cannot be sure that our proposed business operations will not violate environmental laws in the future. 12 Our operations and properties are subject to extensive federal, state, provincial and local laws and regulations relating to environmental protection, including the generation, storage, handling, emission, transportation and discharge of materials into the environment, and relating to safety and health. These laws and regulations may do any of the following: (i) require the acquisition of a permit or other authorization before exploration commences, (ii) restrict the types, quantities and concentration of various substances that can be released in the environment in connection with exploration activities, (iii) limit or prohibit exploration on certain lands lying within wilderness, wetlands and other protected areas, (iv) require remedial measures to mitigate pollution from former operations and (v) impose substantial liabilities for pollution resulting from our proposed operations.The exploration of hydrocarbon reserves are subject to all of the usual hazards and risks associated with such exploration, which could result in damage to life or property, environmental damage, and possible legal liability for any or all damages. The exploration activities may be subject to prolonged disruptions due to the weather conditions surrounding the location of the Lease. Difficulties, such as unusual or unexpected natural obstructions encountered by workers but not indicated on a map, or other conditions may be encountered in the gathering of information, and could delay our exploration program. Even though we are at liberty to obtain insurance against certain risks in such amounts we deem adequate, the nature of those risks is such that liabilities could exceed policy limits or be excluded from coverage. We do not currently carry insurance to protect against these risks and there is no assurance that we will obtain such insurance in the future. There are also risks against which we cannot, or may not elect to insure. The costs, which could be associated with any liabilities, not covered by insurance or in excess of insurance coverage or compliance with applicable laws and regulations may cause substantial delays and require significant capital outlays, adversely affecting our financial position, future earnings, and/or competitive positions. The prices of oil and gas are highly volatile and a decrease in oil and gas prices can have a material adverse effect on our business. The profitability of natural resource operations are directly related to the market prices of the underlying commodities. The market prices of oil & gas fluctuate significantly and are affected by a number of factors beyond our control, including, but not limited to, the rate of inflation, the exchange rate of the dollar to other currencies, interest rates, and global economic and political conditions. Price fluctuations in the oil and gas market, from the time exploration for reserves is undertaken and the time production can commence, can significantly affect the profitability of a project. It is possible that there may be native or aboriginal claims to our property which could result in us incurring additional expenses to explore the Lease. Although we believe that we have the right to explore the Lease, we cannot substantiate that there are not native or aboriginal claims to the Lease. If a native or aboriginal claim is made to this Lease, it would negatively affect our ability to explore this Lease as we would have to incur significant legal fees protecting our right to explore the Lease. We may also have to pay third parties to settle such claims. If it is determined that there is a legitimate claim to this Lease then we may be forced to return this Lease without adequate consideration. Even if there is no legal basis for such claim, the costs involved in resolving such matter may force us to delay or curtail our exploration completely. 13 FORWARD LOOKING STATEMENTS This prospectus contains forward-looking statements that involve risks and uncertainties.We use words such as: anticipate, believe, plan, expect, future, intend and similar expressions, to identify such forward-looking statements.You should not place too much reliance on these forward-looking statements.Actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced as described in the “RISK FACTORS” section and elsewhere in this prospectus.Factors which may cause the actual results or the actual plan of operations to vary include, among other things, decisions of the board of directors not to pursue a specific course of action based on its re-assessment of the facts or new facts, or changes in general economic conditions and those other factors set out in this prospectus. USE OF PROCEEDS We intend to raise $100,000 dollars from the sale of 10,000,000 shares of common stock at $0.01 per share.This Offering has a maximum amount of $100,000 dollars and no minimum.We have no intention to return any stock sales proceeds to investors if the maximum amount is not raised. No commissions are to be paid in association with the selling of our stock under this Offering We will use our best efforts to raise the entire $100,000 under this Offering in order to proceed with our business plan.However, should we not be successful in doing so, we will be required to adjust our business plan according to the amounts raised, which may have a material and adverse effect on our operations.The following table outlines our planned use of proceeds based on different percentages of shares sold and the corresponding proceeds raised. Allocation of Proceeds based on %’age of Offering sold / Net Proceeds Raised Use of Proceeds 25% 50% 75% 100% Remaining Costs of Offering (1) Accounting Costs Repayment of related party shareholder loan Geological Evaluation required to earn our 4.75% interest - Additional working capital The total Costs of Offering are $25,000, payable to International Securities Group Inc., who is retained on a flat fee basis for all services necessary to file a Form S-1 Registration Statement, including all document preparation and review, legal costs, and filing costs.Of this amount payable a total of $12,500 remains outstanding to be paid from the proceeds of the Offering. In the event we are only able to sell 25% of the shares under this Offering, we will not have sufficient funds to pay for the Geological Evaluation, which is integral to our business plan, as this secures our 4.75% interest.We would have to seek additional loans or investment totaling an estimated $80,000 immediately, as we would only have $1,750 of working capital available unless we could delay the repayment of the $9,250 shareholder loan to our sole officer and director.Even if we were successful in delaying repayment of the loan we would only have $11,000 for working capital which would not allow for continued operations and we may have to cease all operations until we can raise additional funds.Until such additional funds were raised, our sole officer and director would accrue, but not be paid, an amount of $1,500 monthly. We anticipate it would be significantly more difficult to acquire such funds in this scenario, as our 4.75% working interest would not be secured. Should we only be able to sell 50% of the shares under this Offering, we will be in a position to have sufficient capital to pay for the $20,000 Geological Evaluation required to earn our 4.75% interest, however we will be left with insufficient working capital for use beyond the first three (3) months following the Offering.We would be required to raise additional working capital within this three month period of approximately $55,000, in order to implement our business plan through the following nine (9) months.As detailed above, we would seek to delay payment of the shareholder loan and to accrue the $1,500 payable to our sole officer and director; however we would still have to raise additional capital to continue operations. 14 We would expect to raise these funds through shareholder loans or the additional sales of common stock.There can be no assurance that we will be successful in raising these funds to allow us to execute our business plan. If we are only able to sell 75% of the shares under the Offering, we will generally proceed with the business plan as outlined although we will have less working capital available for general operations.This may lead to a requirement for us to raise additional funds, up to $25,000, through shareholder loans or the sale of our common stock. If we are not successful in doing so, we believe that we will still be able to proceed according to our plan, however unless we can delay our outstanding shareholder loan or accrue our payment of $1,500 to our sole officer and director, our funds will be limited which will limit our operations Should we raise the entire $100,000 we are seeking from this Offering we will have sufficient funds for our operations for the twelve (12) month period following the completion of this Offering. Our plan is to utilize $12,500 towards the remaining amounts payable towards the costs of preparation of this Offering inclusive of all legal costs, $1,500 for the outstanding costs of accounting, and $9,250 to repay an advance from a related party shareholder leaving the amount of $76,750. We plan to spend $20,000 from this remaining amount for our Geological Evaluation of our oil and gas assets.The remaining funds, which will total $56,750 will be used for general working capital, including the payment of $1,500 per month salary to our sole officer and director, office and administration expenses, ongoing legal and accounting fees, transfer agent fees, blue sky fees, and filing fees and further exploration fees on our oil and gas assets as required. As at the date of this Offering, we have raised a total of $12,500 dollars from the sale of common stock by way of the sale of 200,000 shares of common stock to an officer and director of the Company, and 12,300,000 shares of common stock to an outside investor. These shares sold are restricted and are not being registered in this Offering.We have also received a loan in the amount of $9,250 from our sole director and officer in the quarter ending March 31, 2010.As at March 31, 2010, from these proceeds, we have made an initial payment of $5,000 as required under our Farm-out Agreement, $1,250 for the costs of incorporation, $3,000 towards the costs of audit and $12,500 towards the costs of the Offering, which amounts total $21,750, leaving no cash on hand. Whether or not we are successful in selling all the shares under this Offering, we will be required to raise additional funds in the future.The identified $20,000 Geological Evaluation will only serve to assist in identifying if further additional exploration work is worthwhile.If such additional work is determined not to be necessary, then our sole asset, the 4.75% interest, will almost certainly have no value, and we would need to identify and acquire alternative assets, which may require additional financing.If the Geological Evaluation does suggest additional exploration work is warranted, then substantial additional expenditures may be required by us and our working interest partners to reach a point where revenue could be generated from producing wells, assuming that viable reserves were identified and were found to be economic to produce.In either circumstance, there can be no assurance that we would be able to raise the required funds. DETERMINATION OF OFFERING PRICE There is no established market for our stock. The offering price for shares sold pursuant to this Offering is set at $0.01 per common share. To date, we have sold a total of 12,500,000 common shares for $0.001 per share, for total proceeds of $12,500.Of these 12,500,000 shares, 200,000 shares were sold to an officer and director of the Company, and 12,300,000 shares were sold to an unrelated third party.All of the shares of outstanding common stock are restricted. The price of the shares we are offering was arbitrarily determined in order for us to raise up to a total of $100,000 in this Offering.The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value.Among the factors considered were: - our cash requirements;- the proceeds to be raised by the offering; - our lack of operating history; and - the amount of capital to be contributed by purchasers in this Offering in proportion to the amount of stock to be retained by our existing shareholders. There are no warrants, rights or convertible securities associated with this Offering. 15 DILUTION “Net tangible book value” is the amount that results from subtracting the total liabilities and intangible assets from the total assets of an entity.Dilution occurs because we determined the offering price based on factors other than those used in computing book value of our stock.Dilution exists because the book value of shares held by existing stockholders is lower than the offering price offered to new investors. We are offering shares of our common stock for $0.01 per share through this Offering.Since our inception on December 9, 2009 through to March 31, 2010, an officer and director of the Company, and an unrelated third party, have purchased a total of 12,500,000 shares of our common stock, representing 100% of our issued and outstanding stock. There have been no additional sales of our stock subsequent to March 31, 2010. As at March 31, 2010, our net tangible book value was $0.0005 per common share.If we are successful in selling all of the offered shares at the public offering price, our pro forma net tangible book value will be $81,558 or approximately $0.0036 per share, which would represent an immediate increase of $0.0031 in net tangible book value per share.Based upon the offering price of $0.01 per share, and assuming all the 10,000,000 shares are sold, new investors would incur immediate dilution of $0.0064 per share, representing 64% per share dilution. Following is a table detailing dilution to investors if 25%, 50%, 75%, or 100% per cent of the offering is sold. 25
